Title: To George Washington from William Livingston, 7 December 1782
From: Livingston, William
To: Washington, George


                        
                            Sir
                            Trenton 7 Decr 1782
                        
                        It is represented to me by some very respectable Inhabitants of this state that in or about the month of June
                            1781 a descent was made by the Indians upon the Settlement called Kantucky, at which place a number of the Inhabitants,
                            having thrown themselves into a fort for their defense, were obliged to surrender themselves prisoners to the savages.
                            Among those was a certain Thomas Mullar Reading son of George, who after suffering a cruel inprisonment
                            with them during the summer, they were at length induced to liberate for a sum of money. That upon the application of Mr
                            Obediah Robins, an Indian Trader, he (Ths Reading) agreed to serve him two years, in consideration of the purchase money
                            paid for him to the savages. And that he is now held by this contract as a servant by some inhabitant (his name unknown)
                            in the Town of Detroit, in whose care he was placed by Robins, during his absence in trading with the natives. The
                            Representants conceive that he ought not to be held in a State of slavery, but placed as other prisoners of war are,
                            & subject to an exchange, & they are induced to believe that this will be the case if a proper application
                            is made to the Commander in Chief at New York, whose order alone can procure his releasement. The Representants however
                            have no objection to reimburse the Inhabitant in whose custody he is with such monies as he may have advanced should this
                            be stipulated as a condition, or pledging themselves for his punctual performance of any restrictions they may see proper
                            to lay him under not inconsistent with the stipulations usually required from Prisoners of war. The Representant,
                            therefore request my interposition in behalf of his enlargement either by a direct application to Sir
                            Guy Carleton, or thro the mediation of his Excellency General Washington.
                        Thus far the representation.
                        As I have not had, for a considerable time past, any correspondence with Sir Guy Carleton, nor if
                            I had, should I conceive it so proper for me to address him upon such a subject, as the one I have done
                            myself the honour to lay before you, as it is for your Excellency, shall I request the favour of you to write to him in
                            this occasion? As he cannot be supposd to have the persons who engage to reimburse the money paid for
                            Mr Reading, that I take upon myself, should such reimbursement be made a
                            condition of his discharge. I have the honour to be with the greatest respect Your Excellencys most humble & most
                            obedient Servt
                        
                            Wil: Livingston
                        
                    